Citation Nr: 0809521	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-05 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neurological 
disability of the left lower extremity, claimed as secondary 
to a service-connected spondylolisthesis, L5-S1, limitation 
of motion.

2.  Entitlement to an initial disability rating in excess of 
10 percent for sciatica of the right leg.

3.  Entitlement to an earlier effective date, prior to March 
9, 2005, for the grant of service connection for sciatica of 
the right leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to April 
1975.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from September 2004 and April 2006 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio.

In December 2007, the appellant testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the VCAA.  At his hearing 
before the Board in December 2007, the veteran testified that 
he had been seen by a private physician (Dr. H.) for 
treatment regarding his service-connected sciatica of the 
right leg and for a neurological disorder of the left lower 
extremity.  He also indicated that he had an upcoming 
appointment with this physician.  See Transcript "Tr." at 
13-15, 18-22 (Dec. 11, 2007).  The claims folder does not 
contain the aforementioned private treatment records and the 
record does not reflect that an attempt has been made to 
secure these records referenced by the veteran.  The Board 
finds that these private clinical records may further assist 
the Board in developing a more complete picture of the 
veteran's neurological disabilities of the right and left 
lower extremities and a reasonable effort should be made to 
obtain them.  See 38 U.S.C.A. § 5103A(b).  As such, the 
veteran should be provided with an opportunity to submit a VA 
Form 21-4142, authorizing the release of such records.  
Further, as the veteran's increased rating claim is an appeal 
from an initial evaluation, the Board must evaluate the 
relevant evidence since the effective date of the award 
because it may assign separate ratings for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, there appears to be outstanding treatment 
records from a VA facility which need to be obtained.  At the 
December 2007 hearing, the veteran referenced being treated 
at a VA facility by the pain management clinic.  See Tr. at 
17-19.  The veteran testified that a VA physician told him 
that he needed an operation.  Id. at 17.  The veteran further 
indicated that he was given and continues to get injections 
by pain management as treatment for his left and right leg 
disorders.  Id. at 18-19.  The claims folder does not contain 
the aforementioned VA outpatient treatment records.  The 
missing VA treatment record or records may be material to the 
appellant's claims and should be secured.  In this regard, it 
is noted that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, an effort should be made to locate these 
records and associate them with the veteran's claims folder.

The veteran contends that service connection is warranted for 
a neurological disability of the left lower extremity 
secondary to his service-connected lumbar spine disability.  
The Board notes that secondary service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may also be found in certain 
instances in which a service-connected disability aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  
After a review of the claims file, the Board finds that 
further development is required in order to fulfill VA's duty 
to notify obligations under the VCAA.  Specifically, the 
veteran was not informed of any information and evidence that 
is necessary to substantiate a claim for service connection, 
to specifically include a claim for secondary service 
connection.  Based on the foregoing, further notice is 
necessary to correct this deficiency.

Further review of the claims file indicates that a VA 
examination was completed in May 2007.  The VA examiner 
diagnosed the veteran with degenerative disc disease, with 
bilateral sciatica (right > left), which is indicative of a 
current neurological disability of the left leg.  The 
examination report and conclusions provided therein by the 
May 2007 VA examiner, however, do not address whether the 
veteran's sciatica of the left leg was proximately due to or 
aggravated by his service-connected lumbar spine disability.  
Therefore, the Board finds that a medical opinion is needed 
to adequately address the veteran's secondary service 
connection claim.  38 C.F.R. § 3.159(c)(4) (2007); see Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting that a 
medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  

Finally, the Board finds that the veteran's earlier effective 
date claim is inextricably intertwined with the initial 
increased rating issue in this case.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are inextricably intertwined when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  Adjudication of the veteran's 
effective date claim, therefore, will be held in abeyance 
pending resolution of the requested development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him 
to identify the complete name, address, 
and approximate dates of treatment for 
Dr. H. on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the veteran to 
complete an additional VA Form 21-4142 
for any other medical care provider(s) 
who may possess additional records 
referable to treatment regarding his 
service-connected sciatica of the right 
leg or neurological disability of the 
left lower extremity.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file, the veteran's treatment reports 
from all sources identified whose records 
have not previously been secured.  Also, 
notify the veteran that he may obtain the 
evidence himself and send it to VA.  

Additionally, the veteran must be 
apprised of the division of 
responsibility between him and VA in 
obtaining evidence for a claim of service 
connection for a neurological disability 
of the left lower extremity and 
specifically requested to send any 
pertinent evidence in his possession to 
VA.  Specifically, inform the veteran of 
what the evidence must show to establish 
a claim for service connection, to 
include on a secondary basis.

2.  Obtain any treatment records from May 
2007 to present from any VA facility 
where the veteran received treatment 
regarding his service-connected sciatica 
of the right leg and any neurological 
disability of the left lower extremity.  
Associate any such records with the 
claims folder (other than those already 
associated with the claims folder).  If 
no records are available, the claims 
folder should be annotated to indicate 
this fact.

3.  Send the claims folder for review by 
the May 2007 VA examiner.  After 
reviewing the claims folder, the VA 
examiner is asked to opine as to whether 
the veteran's current neurological 
disability of the left lower extremity is 
at least as likely as not (50 percent or 
greater):  (a) proximately due to, or 
(b) chronically aggravated by, his 
service-connected lumbar spine 
disability.  

If the examiner that evaluated the 
veteran in May 2007 VA examination is not 
available to provide a response, then any 
similarly qualified VA examiner may 
answer this inquiry.  The VA examiner is 
requested to provide a complete rationale 
for the opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.  If 
additional examination of the veteran is 
deemed necessary, schedule the veteran 
for such examination and perform all 
necessary tests.

4.  After completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



